Title: From George Washington to Brigadier General Anthony Wayne, 20 July 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr sir
          July the 20: 1779
        
        I observe in your Letter of the 16th of July by Mr Archer that you make particular mention of his intrepidity and firmness in the Assault on Stony point. Is it your wish that he should be the Bearer of my dispatches to Congress? His circumstances are peculiar—he has no appointment in the Army. It will be impossible to provide for him in any particular line; but perhaps he might obtain a Brevet Commission without giving any uneasiness. I shall be glad to know your sentiments upon the occasion and of the operation such an appointment and the sending him with the dispatches might have.
        You do not mention the names of the Two Officers who led the advanced parties to the Two Columns. You will be pleased to do it with all the circumstances of conduct—and loss which they sustained. I must request you will transmit me the report which I asked in my

Letter of Yesterday and the matters now requested as soon as possible. I am Dr sir with great regard Yr Most Obed.
        
          Go: Washington
        
      